PER CURIAM.
We have for review Pittman v. Palm Beach County School District, 972 So.2d 1042 (Fla. 1st DCA 2008), in which the First District Court of Appeal cited as authority its decision in Murray v. Mariners Health/ACE USA, 946 So.2d 38 (Fla. 1st DCA 2006), quashed, 994 So.2d 1051 (Fla.2008). When the First District issued its decision in Pittman, its Murray decision was pending review in this Court. We have jurisdiction. See art. V, § (3)(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed proceedings in this case pending our disposition of Murray v. Mariner Health, 994 So.2d 1051 (Fla.2008), in which we quashed the First District’s underlying Murray decision. When our decision in Murray became final, we issued an order directing respondents in the present case to show cause why we should not accept jurisdiction, summarily quash the decision being reviewed, and remand for reconsideration in light of our decision in Murray. Upon review of respondents’ response and petitioner’s reply thereto, we have determined to so proceed.
Accordingly, we grant the petition for review in this case, quash the decision below, and remand for reconsideration upon application of our decision in Murray.
It is so ordered.
QUINCE, C.J., and WELLS, PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.